Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-16, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 04/10/2019 but claims the benefit of U.S. provisional application number 62/760,559 filed on 11/13/2018 and 62/657,122 filed on 04/13/2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/09/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 7, 13-14 and 16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 1-2, 7, 13-14 and 16, the phrase "may be", “can be”, “but”, “shall not go”, and “until” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kester (US 2016/0013002 A1) (hereinafter Kester) in view of Salazar (US 2013/0285787 A1) (hereinafter Salazar).
               Regarding claim 1, Kester discloses a gauge for measuring whether a device that requires a consumable material necessary for the safe and/or efficient operation of the device contains enough of the consumable material for safe and effective use, the gauge comprising a gauge portion extending from a handle portion (Fig. 4, para 02, when a sectionalizer  detect preset number of interruptions of fault current, sectionalizer opens (while unenergized) and remains open), 
the gauge portion comprising a gauge body, which gauge body has a distal end and one or more markings at selected distances from the distal end (para 03, when fuse element operates (“blows”), fuse holder breaks circuit, hinge on lower end, para 42, fuse holders 10  include a top casting 13 connected to upper end of a fuse tube body 11), 
the gauge body being of a shape and size so that it may be inserted into and progress through a cavity in the device when none of the consumable material is present (para 047, arc sleeve 12 is connected at an upper end of the fuse tube 11), but said progress is blocked by the presence of a sufficient amount of the consumable material (claim 1, tube body having a sidewall defining a central bore extending from a top end to a bottom end of tube body).
Kester specifically fails to disclose the markings comprise pass/fail markings that indicate a depth of insertion beyond which it can be concluded that insufficient consumable material remains, and/or hatch marks that measure the length of the gauge body inserted into the cavity.
In analogous art, Salazar discloses the markings comprise pass/fail markings that indicate a depth of insertion beyond which it can be concluded that insufficient consumable material remains, and/or hatch marks that measure the length of the gauge body inserted into the cavity (para 36, In response to a fault current, the fuse 102a operates, and fails out of its mounting 116 (FIG. 5). As fuse 102a falls out of its mounting, para 49, shaft 184 holds base 185 and engages spring 190 and made of a suitable material, para 04, If the fuse link operates properly, current in circuit is interrupted and fuse tube gives a visual indication (i.e., pass/fail markings)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of arc quenching liner is disposed in the interior of tube section and top casting is connected to the top of the fuse holder and adapted to receive and hold an arc flange of an arc sleeve on a top edge disclosed by Kester to use fuse assembly includes a hollow insulating fuse tube having conductive ferrules mounted to the opposite ends  as taught by Salazar to use trigger mechanism is engaged by operation of a fuse in response to clearing a fault current; and a moving contact responsive to trigger mechanism to sequentially couple fuse assembly mountings to electric circuit [Salazar, para 0030].
Regarding claim 2, Kester fails to disclose the gauge according to claim 1, wherein the markings are pass/fail markings that indicate a depth of insertion beyond which it can be concluded that insufficient consumable material remains.
In analogous art, Salazar discloses the gauge according to claim 1, wherein the markings are pass/fail markings that indicate a depth of insertion beyond which it can be concluded that insufficient consumable material remains (para 36, In response to a fault current, the fuse 102a operates, and fail out of its mounting 116 (FIG. 5). As fuse 102a falls out of its mounting, para 49, shaft 184 holds base 185 and engages spring 190 and made of a suitable material , para 04, If the  fuse link operates properly, current in circuit is interrupted and fuse tube gives a visual indication (i.e., pass/fail markings)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of arc quenching liner is disposed in the interior of tube section and top casting is connected to top of the fuse holder and adapted to receive and hold arc flange of an arc sleeve on a top edge disclosed by Kester to use trigger mechanism is engaged by the fuse assembly as it drops out and rotates in hinge in response to clearing a fault current.  as taught by Salazar to use trigger mechanism is engaged by operation of a fuse in response to clearing a fault current; and a moving contact responsive to trigger mechanism to couple fuse assembly mountings to electric circuit [Salazar, para 0031].
Regarding claim 3, Kester discloses the gauge according to claim 1, wherein the markings are hatch marks that measure the length of the gauge body inserted into the cavity (para 38, arc sleeve 102 reduces the arc length during operation, para 041, length of the fuse tube body and fin member corresponds to the length of tubes).
Regarding claim 4, Kester discloses the gauge according to claim 1, wherein the distal end of the gauge body has a shape congruent with a shape defined by inner walls of the cavity in a region wherein the consumable material is needed (para 37, By molding this shape in place, the present inventors we were also able to reduce the length of the fuse tube, para 42, molded body 11 has a bulbous or wide section 21 (mimicking the size and shape of top casting) that includes notch 20 for receiving the top casting 13 in the interior of the tube body 11).
Regarding claim 5, Kester discloses the gauge according to claim 4 wherein the distal end has an outer perimeter smaller than the perimeter of the cross-sectional space defined by the inner walls of the cavity in a region wherein the consumable material is needed, and larger than the perimeter of the opening of the region when containing a full complement of consumable material (para 09, various permutations of shorter length tube, reduced walls thickness of windings, para 33, arc sleeve 102 is inserted into bore of tube body 101 and seated in place by a flange 111 of the arc sleeve 102 resting on end of the circumferencial side walls 112 of tube body 101).
Regarding claim 6, Kester discloses the gauge according to claim 5 wherein the gauge body is cylindrical (Fig. 4, para 11, use tube body and extending to area for connection to a trunnion of a fuse cutout).
Regarding claim 7, Kester discloses the gauge according to claim 6 for determining the presence of adequate amounts of ablative arc-extinguishing material within the cavity of a fuse tube, wherein the distal end has a circumference smaller than the circumference of the cavity in the absence of ablative arc-extinguishing material, but larger than the circumference of the cavity in the presence of an initial loading of ablative arc-extinguishing material (para 14, fuse tube  body includes a slit or notch adapted to allow a one-piece top casting including a pull ring to be seated at least partially within central bore of the fuse tube).
Regarding claim 8, Kester discloses the gauge according to claim 7 wherein the body is made from a metal or alloy (para 42, fuse tube body includes a slit or notch adapted to allow a one-piece top casting including a pull ring to be seated at least partially within the central bore of the fuse tube, para 15, overmolded  material thermal set BMC or thermal plastic having weathering resistive compositional addititives).
Regarding claim 9, Kester discloses the gauge according to claim 8 wherein the metal or alloy is a high hardness aluminum  (para 37, , e-glass contained within bulk molding compound (BMC) contribute to strength, para 44, axial spacing between the upper and lower rings 25 and 26 allows material used).
Regarding claim 10, Kester discloses the gauge according to claim 9 wherein the markings are etchings (para 13, hook stick loop included in conductive path so that a hot stick using an “arc tamer”, para 09, unitary hook  stick casting including arc tube flange, and composite encasement compression molding).
Regarding claim 11, Kester discloses the gauge according to claim 7 wherein the markings indicate a depth the gauge body shall not go past upon insertion if the tube is in working condition for a specific kV level (para 31,  current limiting fuses, power fuses, sectionalizer and switch blade assemble, para 33, arc sleeve 102  inserted into bore of tube body 101 and seated in place by flange 111).
Regarding claim 12, Kester discloses the gauge according to claim 1 wherein the device is a fuse tube and the consumable material is ablative arc-extinguishing material (para 33, arc sleeve 102 resting on the end of the circumferencial side wall 112 of the tube body 101, para 35, fuse tube 10 comprises a tube body 11, an arc sleeve 12, a hook stick member 13, a molded member 14).
Regarding claim 15, Kester fails to disclose the gauge according to claim 14 further comprising pass/fail markings on the gauge body.
In analogous art, Salazar discloses the gauge according to claim 14 further comprising pass/fail markings on the gauge body (para 36, In response to a fault current, the fuse 102a operates, and fails out of its mounting 116 (FIG. 5). As fuse 102a falls out of its mounting, para 49, shaft 184 holds base 185 and engages spring 190 and made of a suitable material , para 04, If the  fuse link operates properly, current in circuit is interrupted and fuse tube gives a visual indication (i.e., pass/fail markings)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of arc quenching liner is disposed in the interior of tube section and top casting is connected to top of the fuse holder and adapted to receive and hold arc flange of an arc sleeve on a top edge disclosed by Kester to use trigger mechanism is engaged by the fuse assembly as it drops out and rotates in hinge in response to clearing a fault current.  as taught by Salazar to use trigger mechanism is engaged by operation of a fuse in response to clearing a fault current; and a moving contact responsive to trigger mechanism to couple fuse assembly mountings to electric circuit [Salazar, para 0031].
Regarding claim 16, Kester discloses a method for determining whether a device that requires a consumable material necessary for safe and/or efficient operation of the device contains enough of the consumable material for safe and effective use (Fig. 4, para 02, When a sectionalizer  detect preset number of interruptions of fault current, sectionalizer opens (while unenergized) and remains open), the method comprising inserting a gauge according to claim 1 into a cavity of the device, in which cavity the consumable material resides (para 03, when fuse element operates (“blows”), fuse holder breaks circuit, hinge on lower end, para 42, fuse holders 10  include a top casting 13 connected to upper end of a fuse tube body 11, until progress of the gauge is blocked by remaining consumable material (para 047, arc sleeve 12 is connected at an upper end of the fuse tube 11), but said progress is blocked by the presence of a sufficient amount of the consumable material (claim 1, tube body having a sidewall defining a central bore extending from a top end to a bottom end of said tube body).
Kester specifically fails to disclose observing visibility or lack of visibility of the pass/fail markings, and/or the number of hatch marks that are visible, to determine whether enough of the consumable material remains for the safe and/or efficient operation of the device.
In analogous art, Salazar discloses observing visibility or lack of visibility of the pass/fail markings, and/or the number of hatch marks that are visible, to determine whether enough of the consumable material remains for the safe and/or efficient operation of the device (para 36, In response to a fault current, the fuse 102a operates, and fail out of its mounting 116 (FIG. 5). As fuse 102a falls out of its mounting, para 49, shaft 184 holds base 185 and engages spring 190 and made of a suitable material, para 04, If the  fuse link operates properly, current in circuit is interrupted and fuse tube gives a visual indication (i.e., pass/fail markings)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of arc quenching liner is disposed in the interior of tube section and top casting is connected to the top of the fuse holder and adapted to receive and hold an arc flange of an arc sleeve on a top edge disclosed by Kester to use fuse assembly includes a hollow insulating fuse tube having conductive ferrules mounted to the opposite ends  as taught by Salazar to use trigger mechanism is engaged by operation of a fuse in response to clearing a fault current; and a moving contact responsive to trigger mechanism to sequentially couple fuse assembly mountings to electric circuit [Salazar, para 0030].
Allowable Subject Matter
8.	Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689